EXAMINER’S AMENDMENT

This Office action follows the advisory action filed on 10/20/2021 and is responsive to the amendment filed on 7/14/2021. Claims 1-20 are pending. No claims have been cancelled, withdrawn or added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Vaz on 11/10/2021.
The application has been amended as follows:

1. (Currently amended) A  dismantlable floor member comprising:
a lateral face of a first side of the  dismantlable floor member that is provided with an automatic latch;
wherein the  dismantlable floor member is of a tetragon shape;
wherein the automatic latch further comprises a locking head; and
wherein the locking head is retractable, and the locking head is able to join with a neighboring dismantlable floor member that does not have  the automatic latch after the  dismantlable floor member is installed;
wherein the automatic latch further comprises a lock sleeve and one spring;
wherein the lock sleeve is provided with a containing slot therein, and the locking head is mounted at a slot opening of the containing slot;
wherein the locking head is spherical, and the slot opening of the containing slot contracts to limit the locking head in the containing slot; and
wherein the spring has a front end that presses against the locking head, and a rear end of the spring presses against a slot bottom of the containing slot.

2. (Currently amended) The  dismantlable floor member according to claim 1, further comprising a second side of the  dismantlable floor member;
wherein the second side is opposite to the first side; and
a female buckle is provided at a lateral face of at least the second side, and the female buckle is able to join with a different  neighboring dismantlable floor member after the  dismantlable floor member is installed.  

3. (Currently amended) The  dismantlable floor member according to claim 2, wherein the  dismantlable floor member is of a rectangular shape, and further comprises a third side and a fourth side;
wherein the first side and the second side are configured opposite to each other and are both longer sides of the rectangular shape; and
wherein the third side and the fourth side are configured opposite to each other and are both shorter sides of the rectangular shape; and
a lateral face of the fourth side is provided with a female buckle.  

 dismantlable floor member according to claim 3, wherein the automatic latch  is a plurality of  automatic latches.  

5. (Currently amended) The  dismantlable floor member according to claim 3, wherein the third side has a lateral face, and is provided with a hand clasp; and
wherein the hand clasp is of an inverse-step shape.  

6. (Currently amended) The  dismantlable floor member according to claim 3, wherein the female buckle is of a flat lock type or a latch type.  

7. (Currently amended) A dismantlable floor member comprising:
	a lateral face of a first side of the dismantlable floor member that is provided with an automatic latch;
wherein the dismantlable floor member is of a tetragon shape;
wherein the automatic latch further comprises a locking head; and
wherein the locking head is retractable, and the locking head is able to join with a neighboring dismantlable floor member that does not have the automatic latch after the dismantlable floor member is installed;
 wherein the automatic latch further comprises a positioning board and a spring;
wherein the positioning board is provided with a first through hole in a middle portion thereof;

wherein the front end of the locking head protrudes from the first through hole, the spring is provided at a rear end of the locking head, and the locking head is provided with a radial flange;
wherein the radial flange has a diameter that is greater than a diameter of the first through hole; and
wherein the spring has a front end that presses against the radial flange;
wherein the lateral face of the first side is provided with a first slot corresponding to the positioning board, and is provided with a second slot corresponding to the locking head;
wherein the positioning board has two ends, that are each provided with a through hole for mounting a screw; and
wherein the positioning board is fixed within the first slot by mounting the screws through the through hole at each end of the positioning board; and
wherein the positioning board limits the locking head and the spring within the second slot.  

8. (Cancelled) 

9. (Currently amended) A dismantlable floor member comprising:
	a lateral face of a first side of the dismantlable floor member that is provided with an automatic latch;
wherein the dismantlable floor member is of a tetragon shape;
wherein the automatic latch further comprises a locking head; and
wherein the locking head is retractable, and the locking head is able to join with a neighboring dismantlable floor member that does not have the automatic latch after the dismantlable floor member is installed;
 wherein the automatic latch further comprises a lock body and a spring, and the lock body is provided with a containing slot therein;
wherein the locking head is mounted in the containing slot, and both of the locking head and the containing slot are of a T shape;
wherein the locking head has a front end with a width that is less than a width of a rear end of the locking head;
wherein the front end of the locking head protrudes from a front end of the containing slot, and the front end of the locking head is configured as a circular arc shape or a slope shape; wherein the containing slot has a rear end that is provided with a backboard that seals the containing slot, and the spring is provided at a rear end of the locking head; and
wherein the spring has a front end that presses against the locking head, and a rear end of the spring presses against the backboard;
wherein the lateral face of the first side is provided with a slot corresponding to the lock body, the lock body is provided with a through hole for mounting a screw, and the lock body is fixed within the slot by mounting the screw.


11. (Currently amended) The  dismantlable floor member according to claim 9, wherein the spring comprises  two springs.  

12. (Currently amended) The  dismantlable floor member according to claim 9, wherein the rear end of the locking head is provided with a slot or a convex column that cooperates with the spring.  

13. (Cancelled)

14. (Currently amended) The  dismantlable floor member according to claim 1 [[13]], wherein the lateral face of the first side is provided with a slot corresponding to the lock sleeve, and wherein the lock sleeve is fixed in the slot.  

15. (Currently amended) The  dismantlable floor member according to claim 1 [[13]], wherein the lock sleeve is cylindrical, a bottom end of the lock sleeve is closed, and a diameter of the containing slot is greater than a diameter of the locking head and a diameter of the spring, respectively.  

16. (Currently amended) The  dismantlable floor member according to claim 1, wherein the automatic latch is made of a material selected from the group consisting of stainless steel, copper, and nylon.
 dismantlable floor member according to claim 1, wherein the  dismantlable floor member is a made of a material selected from the group consisting of solid-wood, solid-wood composite and strengthened composite.  

18. (Currently amended) The  dismantlable floor member according to claim 1, wherein the  dismantlable floor member is of a square shape.  

19. (Currently amended) A spliced floor, comprising  at least three  dismantlable floor members according to claim 1, and a plurality of neighboring dismantlable floor members;
5wherein the  automatic latch is a plurality of automatic latches; and
wherein the at least three  dismantlable floor members are arranged successively in a straight line, with the plurality of automatic latches maintained at the lateral face of the first side and are spliced with the plurality of neighboring dismantlable  floor members.

20. (Currently amended) The spliced floor according to claim 19, wherein the plurality of neighboring dismantlable floor members are a flat lock type floor member or a latch type floor member.


	Claims 1-7, 9, 11-12 and 14-20 are allowed.
	Claims 8, 10 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention. In particular, Pantev (US 20150027079) does not teach, inter alia, the slot opening of the containing slot contracting to limit the locking head in the containing slot, as claimed in claim 1, the positioning board being fixed within the first slot by mounting the screws through the through hole at each end of the positioning board, and the positioning board limiting the locking head and the spring within the second slot, as claimed in claim 7, and the lateral face of the first side being provided with a slot corresponding to the lock body, the lock body being provided with a through hole for mounting a screw, and the lock body being fixed within the slot by mounting the screw, as recited in claim 9. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635